DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in the fifth line, the word “that” should be “than” to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 9, 10, 12, 13, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dietz et al (US 2014/0319988 A1) in view of Goodwin et al (US 2015/0335177 A1), further in view of Woelfel et al (US 2015/0170552 A1) and further in view of Morgan et al (US 2006/0022214 A1).

Regarding Claim 1, Dietz teaches a retail display system, as illustrated in figures 1-6b comprising:
a point-of-sale display unit (11), as illustrated in figure 1, sized to be received in a retail store aisle;
a first plurality of mirror panes (32, 64, 64’), as illustrated in figures 1, oriented within the display unit (11);
a second plurality of mirror panes (32, 64, 64’), noting also various mounting panels (40, 42, 44,46), as illustrated in figure 2, for example, oriented within the display unit, wherein the second plurality of mirror panes are formed from a different material composition than the first plurality of mirror panes, noting paragraph 48, which mentions that each of the panels “each of which having been equipped with display material including cabinet facades 88 of available alternative styles to vanity cabinets 60 and mirror units 64, noting the different styles of mirror include different materials to produce the different styles and surfaces; and
a mirror display assembly (32, 64, 64’) as illustrated at figures 1, 3 and 5, with a sample from the first plurality of mirror panes and a sample from the second plurality of mirror panes, as mentioned at paragraphs 7 and 48, for example, oriented adjacent to each other without being spaced apart, to visually demonstrate the material composition difference between the first plurality of mirror panes and the second plurality of mirror panes.
Regarding Claim 1, note that fig. 4a illustrates the sample mirrors (64, 64’) oriented adjacent, i.e., next to each other.  See figure 4a, as follows.

    PNG
    media_image1.png
    542
    522
    media_image1.png
    Greyscale

In other words, Figure 4a illustrates two different mirror samples having two different and distinct styles oriented next to each other, one represented by a mirror style sample (64’) on the left, and the other represented by a mirror style sample (64) on the right.  Note also further sample styles located on further surfaces nested in back of and adjacent to each other.
Regarding Claim 1, Deitz does not expressly teach and to demonstrate a difference in how the first mirror pane sample and the second mirror pane sample render lighter color hues or tones; and 
wherein the sample from the first plurality of mirror panes and the sample from the second plurality of mirror panes are not spaced apart by a distance to visually demonstrate the material composition difference between the first plurality of mirror panes and the second plurality of mirror panes, and to demonstrate a difference in how the first mirror pane sample and the second mirror pane sample render lighter color hues or tones.
Regarding Claim 1, Deitz does not expressly teach, but Goodwin teaches and to demonstrate a difference in how the first mirror pane sample and the second mirror pane sample render lighter color hues or tones, noting from The Board Decision mailed 11/23/21 at p. 17, first full paragraph, that “Deitz’s disclosure of an alternative structure does not rise to a level of a teaching away”; and 
wherein the sample from the first plurality of mirror panes and the sample from the second plurality of mirror panes are not spaced apart by a distance to visually demonstrate the material composition difference between the first plurality of mirror panes and the second plurality of mirror panes, and to demonstrate a difference in how the first mirror pane sample and the second mirror pane sample render lighter color hues or tones.
The Board Decision mailed 11/23/21, at p. 6, mentions as follows.  
“The Examiner acknowledges, however, that Deitz does not expressly teach ‘locating samples of product…abutting each other, or, in the alternative, separated by gaps…for the purpose of creating ‘a more immersive display experience’.  To address this claim language, The Examiner reasons that it would have been obvious to a skilled artisan ‘to have provided first and second mirror panes/samples without any spacing between them, as taught by Goodwin, in Dietz’s display system for the purpose of creating a more immersive display experience.’  The Examiner explains that the modification would have been a matter of obvious design choice and that ‘the amount of space is merely an issue of aesthetics with each sample.’  The Examiner further explains that ‘it has been held that a change in size is generally recognized as being within the level of  skill of an ordinarily skilled artisan’ and that ‘[w]here space is limited, one of ordinary skill would have considered placing both samples adjacent to each other without any space between them (citing In re Rose, 105 USPQ 237 (CCPA 1955)).  
Emphasis provided, citations omitted.  
The Board continues in the last paragraph of p. 7, last two sentences, upholding the use of Goodwin by stating that “[i]ndeed, Goodwin teaches positioning of samples of product (i.e., floor samples 400) in abutting or spaced-apart relationship for the purpose of creating ‘a more immersive display experience.’  See Goodwin (paragraphs) 4, 36; see also id. at Figs. 1, 7, 16; see also Ans. 5-6 (finding the same).”
Concerning the limitations and to demonstrate a difference in how the first mirror pane sample and the second mirror pane sample render lighter color hues or tones and to demonstrate a difference in how the first mirror pane sample and the second mirror pane sample render lighter color hues or tones, both Dietz’s and Goodwin’s samples in abutting or spaced apart relationship will perform this functional language because one of ordinary skill, placing two different mirror samples together will be able to compare them as to how they render lighter color hues or tones by virtue of their placement.  Assuming the two mirror samples have slightly different materials, coatings and/or processing, one sample will render lighter color hues or tones in one way while the other will render lighter color hues or tones in another way, which will become apparent by their juxtaposition to one another.
Regarding Claim 1, Dietz does not expressly teach, locating samples of a product either not spaced apart by a distance, i.e., “abutting each other”, or, in the alternative, separated by gaps.

Regarding Claim 1, Dietz does not expressly teach, but Goodwin teaches locating samples of a product such as (400) either not spaced apart by a distance, i.e., “abutting each other”, or, in the alternative, separated by gaps, as mentioned at paragraph 36 and as illustrated in figures 1, 7 and 16, for the purpose of creating “a more immersive display experience” as mentioned at paragraph 4.
Regarding Claim 1, before the effective date of the invention, it would have been obvious to one of ordinary skill in the art to have provided demonstrat(ion) (of) a difference in how the first mirror pane sample and the second mirror pane sample render lighter color hues or tones; and 
wherein the sample from the first plurality of mirror panes and the sample from the second plurality of mirror panes are not spaced apart by a distance to visually demonstrate the material composition difference between the first plurality of mirror panes and the second plurality of mirror panes, and to demonstrate a difference in how the first mirror pane sample and the second mirror pane sample render lighter color hues or tones, i.e., first and second mirror panes/samples without any spacing between them, as taught by Goodwin, in Dietz’ display system for the purpose of creating a more immersive display experience.  

Regarding Claim 1, note also that the amount of space between the first and second samples is a matter of design choice as the amount of space is merely an issue of aesthetics with each sample with respect to each other.  
Note also that it has been held that a change in size is generally recognized as being within the level of skill of an ordinarily skilled artisan.  See In re Rose, 105 USPQ 237 (CCPA 1955).  
Therefore, the degree of spacing between the first and second mirror panes is considered to be a matter of design choice an ordinarily skilled artisan would have made based upon balancing aesthetics of both panes being available to be compared with each other balanced with the amount of space available.  Where space is limited, one of ordinary skill would have considered placing both samples adjacent to each other without any space between them.   
Regarding Claim 1, note that Goodwin teaches wherein the sample (400) from the first plurality of mirror panes taught by Dietz and the sample (400) taught by Goodwin from the second plurality of mirror panes taught by Dietz are not spaced apart by a distance as taught by Goodwin, noting figures 1 and 16, for example, to visually demonstrate the material composition difference between the first plurality of mirror panes taught by Dietz and the second plurality of mirror panes taught by Dietz.  Note that what plurality or group of mirror samples are grouped together is a matter of design choice based on marketing and merchandising requirements of which mirror products should be grouped with which mirror products, so as to provide customers with the best comparisons for making a mirror purchasing decision.
Regarding Claim 1 (the former limitations from Claim 7), Dietz does not expressly teach wherein the first mirror pane and the second mirror pane are directly mounted to a common surface of the rear wall, coplanar, abutting and adjacent to each other to demonstrate a difference in how the first mirror pane and the second mirror pane render lighter color hues or tones.

Regarding Claim 1 (the former limitations from Claim 7), Dietz does not expressly teach, but Woelfel teaches wherein the first mirror pane (28) and the second mirror pane (68) are directly mounted to a common surface (26) of the rear wall.

Regarding Claim 1 (the former limitations from Claim 7), before the effective date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the first mirror pane (28) and the second mirror pane (68) are directly mounted to a common surface (26) of the rear wall, as taught by Woelfel, in Deitz’s mirror display assembly, for the purpose of mounting the first and second mirror pane to “a front face of the substrate (18) of the frame (12), as taught by Weolfel, at paragraph 16, noting that the substrate (18) is a wall, as illustrated in figure 2.  Note that mounting a flat panel such as a mirror sample son such a substrate/wall as Weolfel’s is a common mounting structure well known to a skilled artisan.
Also note that Goodwin and Deitz teaches the features as described regarding Claim 1, above.
Therefore, regarding Claim 1 (the former limitations from Claim 7), it would have been obvious to one of ordinary skill in the art to have arrive at the Claim 1 (former limitations from Claim 7) limitations wherein the first mirror pane and the second mirror pane are directly mounted to a common surface of the rear wall, coplanar, abutting and adjacent to each other to demonstrate a difference in how the first mirror pane and the second mirror pane render lighter color hues or tones, by the combination of Dietz, Goodwin and Woelfel.

Regarding Claim 1, (the former Claim 11), Dietz does not expressly teach, further comprising a visible light source mounted to the support and directed to the image surface.
Regarding Claim 1, (the former Claim 11), Dietz does not expressly teach, but Morgan teaches further comprising a visible light source (100) mounted to the support and directed to the image surface, as mentioned at paragraphs 243, 271 and 276, and as mentioned at paragraphs 474 and 475, which mentions that light system (100) may be used in retail display environments, for example.
Regarding Claim 1, (the former Claim 11), before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a visible light source mounted to the support and directed to the image surface as taught by Morgan on Deitz’ mirror display system for the purpose of attracting and increasing the buyers of Deitz’ mirrors through highlighting the features of the mirror products being sold at the retail display.

Regarding Claim 1, (the former Claim 14), Dietz teaches wherein the support comprises:
a rear wall (24) extending generally upright relative to the base (12), wherein the first mirror pane (64, 64’) and the second mirror pane (64, 64’) are mounted to the rear wall (24), noting also that the first and second panes are attached to the rear wall (24) at least through the base (12) as well as directly on the wall itself.; and
a hood, i.e., ceiling (22), extending from the rear wall (24) spaced apart from the base (12) and extending over the image surface, wherein the light source is provided upon the hood, noting that it would have been obvious to have mounted Morgan’s light source is provided upon the hood (22), since the hood/ceiling is considered an obvious location to mount a light source as taught by Morgan to illuminate the areas located below said light.
Regarding Claim 2, Dietz teaches wherein the mirror display assembly
comprises:
a support (40, 42, 44, 46) with a base (12); and
an image surface (98), as illustrated in figure 5, mounted to the base (12), as illustrated in figure 2, via surface (98) mounted to supports (40, 42, 44, 46), said supports being mounted to the base (12) by pin (58) in socket (50) along with plate (54), as mentioned at paragraph 45 and as illustrated in figures 2, 3, 4a, 5, 6a, 6b, noting also upper pivot pin (56) as mentioned at paragraph 46.  Since elements (50, 54, 56, 58) connects the image surface (98) to the base (12), Deitz is construed as meeting the limitations of “a support with a base; and an image surface mounted to the base.”
Regarding Claim 2, Dietz further teaches wherein the sample from the first plurality of mirror panes (32, 64, 64’) is mounted to the support (40, 42, 44, 46) and oriented at a fixed angle relative to the image surface (98) to reflect the image surface (98), noting that 0, 90 and 180 degrees is considered a fixed angle; and
wherein the sample from the second plurality of mirror panes (32, 64, 64’) is mounted to the support (40, 42, 44, 46) and oriented at a fixed angle relative to the image surface (98) to reflect the image surface (98), noting that 0, 90 and 180 degrees is considered a fixed angle.
Regarding Claim 9, Dietz teaches wherein the rear wall (24) is oriented at a first acute angle relative to the base (12), as illustrated in figures 1-3.
Regarding Claim 10, Dietz teaches wherein the image surface (98) is oriented at a second acute angle relative to the rear wall that is less than the first acute angle, noting that all of Deitz’ panels and image surfaces are oriented at any number of infinite angles between zero and ninety degrees as illustrated in figure 3.
Regarding Claim 12, Deitz does not expressly teach wherein the visible light source comprises a light emitting diode.
Regarding Claim 12, Deitz does not expressly teach, but Morgan further teaches wherein the visible light source (100) comprises a light emitting diode, as mentioned at paragraphs 176, 199 and 210-212, for example.
Regarding Claim 13, Deitz does not expressly teach comprising a motion detector in cooperation with the light source to illuminate the light source in response to detection of motion proximate to the mirror display assembly.
Regarding Claim 13, Deitz does not expressly teach, but Morgan further teaches comprising a motion detector (8402), as illustrated in figure 49 and mentioned at paragraph 472, in cooperation with the light source (100) to illuminate the light source in response to detection of motion proximate to the mirror display assembly, as mentioned at paragraphs 227, 228, 397, 458 and 500.
Regarding Claim 15, Dietz teaches wherein the support (40, 42, 44, 46) further comprises a pair of spaced apart sidewalls (14, 16) each connected to the base (12), the rear wall (24) and the hood (22) for partially enclosing the support.  Note that since Deitz teaches these features, that act to enclose Dietz’ display area, it would have been obvious that these elements, i.e., the base, rear wall, and hood, operate to obstruct the direct and indirect viewing of the light source, noting that if the device is located in a retail establishment with lighting located on the ceiling, that said light would be obstructed.  Note also that the retail establishment ceiling lighting would be obstructed by Dietz’ base, rear wall and hood as well as the side walls (14, 16, 20).
Regarding Claim 16, Dietz teaches wherein a viewing opening is defined between the base (12), the sidewalls (14, 16) and the hood (22), as illustrated in figure 2.
Regarding Claim 18, see rejection of Claim 2, above.
Regarding Claim 19, since Deitz teaches sockets (50) which slide in slots (54), as illustrated in figure 5 and thus Dietz teaches wherein a slot (54) is formed in the base (12) sized to receive and support the first mirror pane (40) and the second mirror pane (42).
Regarding Claim 20, see rejection of Claims 1 and 2, above, noting again that Goodwin’s multiple samples (400) are all mounted at a fixed angle and are all mounted to a common support structure and surface.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dietz et al (US 2014/0319988 A1)  in view of Goodwin et al (US 2015/0335177 A1) and further in view of Chapuis et al (US 2015/0371321 A1).
Regarding Claim(s) 3-6, Dietz teaches the system as described above.
Regarding Claim 3, Dietz does not expressly teach further comprising instructional indicia provided on the display unit to inform a customer to select a mirror pane and associated hardware.
Regarding Claim 3, Dietz does not expressly teach, but Chapuis teaches further comprising instructional indicia provided on the display unit to inform a customer to select a mirror pane and associated hardware, as mentioned at paragraph 86 and as illustrated in figures 18-27, for example.
Regarding Claim 3, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided instructional indicia provided on the display unit to inform a customer to select a mirror pane and associated hardware as taught by Chapuis on Deitz’ mirror display system for the purpose of attracting and increasing the buyers of Deitz’ mirrors through advertisement and instruction of the features of the mirror products being sold at the retail display.
Regarding Claim 4, Deitz does not expressly teach wherein the mirror display assembly is provided within the instructional indicia.
Regarding Claim 4, Deitz does not expressly teach, but Chapuis teaches wherein the mirror display assembly is provided within the instructional indicia as mentioned at paragraph 86 and as illustrated in figures 18-27.
Regarding Claim 5, Dietz teaches wherein the mirror display assembly comprises a housing (22, 24, 26) mounted to the display unit (11).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dietz et al (US 2014/0319988 A1)  in view of Goodwin et al (US 2015/0335177 A1), further in view of Woelfel et al (US 2015/0170552 A1) and further in view of Allen et al (US 2016/0290573 A1).
Regarding Claim(s) 17, Dietz teaches the system as described above.
Regarding Claim 17, Dietz does not expressly teach wherein the image surface includes at least one color with a Munsell Color System level of at least five in lightness.  
Regarding Claim 17, Dietz does not expressly teach, but Allen teaches wherein the image surface includes at least one color with a Munsell Color System level of at least five in lightness as mentioned at paragraphs 86, 87, 95 and 139.  
Note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  
Note further that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding Claim 17, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an image with a Munsell Color System Level of at least five in lightness, as taught by Allen on Deitz’ mirror display system for the purpose of attracting and increasing the buyers of Deitz’ mirrors through highlighting the features of the mirror products being sold at the retail display that are also illustrated in Dietz’ image.  See also Allen’s paragraph 139, which discusses displaying linens under the correct level of light to elicit a proper color under lighting that will catch the attention of customers.  Note also that it has been held to have been obvious to have determined the correct Munsell Color System Level as a matter of design choice based on providing the brightness of color of the image to cause it to stand out and therefore catch the attention of customers.
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. 

Regarding Dietz and Claim 1, see the new rejection of Claim 1, above.
Regarding Claim 2, Applicant asserts that Dietz’ angles of 0, 90 and 180 degrees is not fixed.  However, as shown in figure 3 of Deitz, the angles of 0, 90 and 180 degrees are fixed inasmuch as Applicant’s angles are fixed.  Note that if the features (40, 42, 44, 46) are moved to any angle and left at that particular angle, then it becomes “fixed” in a broadest reasonable interpretation of the phrase “fixed angle”.  
Regarding Claim 20, Applicant asserts that Claim 20 requires “wherein the sample from the second plurality of mirror panes is mounted to the support, and oriented at a fixed acute angle relative to the image surface to reflect the image surface”.  Applicant further asserts that the adjustable angle (0, 90, 180) of Deitz is not fixed…and that “90 and 180 degrees are not acute angles and therefore, the range of angles of Dietz is outside of the claim limitations”.  Note that an acute angle is defined as an angle that is less than 90 degrees.  
First, Dietz’ zero angle is less than 90 degrees.  Second, note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.   Note also that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.   See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Therefore, it would have been obvious to one of ordinary skill in the art to have provided an acute angle since Deitz’ panels have predictable structure and function and it would have been well within the skill of an ordinarily skilled artisan to have adjusted Deitz’ panels (40, 42, 44, 46) to an angle less than 90 degrees in an endeavor to find the optimum range and value of an angle of the panels. 
Regarding Claim 1, Applicant asserts at p. 7 of Applicant’s remarks , middle paragraph, that “items 28 and 68 of Woelfel et al., are ‘series [] of arrays [] supported on the base 26”, further stating that “Woelfel does not teach mirror panes as claimed; and therefore…fails to satisfy all of the claim limitations”.   
In response, Woelfel teaches at figures 3 and 4, a common surface of rear wall (26).  Since Deitz’ panels have predictable structure and function and it would have been well within the skill of an ordinarily skilled artisan to have placed the panels on the common rear wall surface as taught by Woelfel, It would have been obvious to one of ordinary skill in the art to have used such a configuration in Deitz’ display for the purpose of structural integrity as well as for modularizing the set of panels.
Regarding Applicant’s arguments concerning Claim 9, see the discussion of Claim 20, above.  
Regarding Applicant’s arguments concerning Claim 10, see the discussion of Claim 20, above.  Note that Applicant’s disclosure provides no criticality of a second acute angle relative to the rear wall that is less than the first acute angle.  Applicant again asserts that “the range of angles of Dietz (‘between zero and ninety degrees’) is outside of the claim limitations because ‘ninety degrees’ is not an acute angle”.  However, Applicant’s limitation of an acute angle is defined as an angle that is less than 90 degrees.  Dietz teaches a zero angle which is less than 90 degrees.  Also note again that it would have been obvious to have arrived at an angle between zero and 90 degrees as a matter of design choice in order to obtain the optimum angle for comparison

Regarding Applicant’s arguments concerning Claim 18, see the response to Applicant’s arguments concerning Claim 10 and 20, above.  
Regarding Claim 22, Applicant asserts that “the ceiling 22 of Dietz et al. does not ‘extend[]… to the upright surface opening’ as claimed” as mentioned at p. 8, second to last line of Applicant’s Remarks.  However, as seen in Dietz’ figure 4B, for example, a side view cutaway, the ceiling (22) is equivalent in size as the base (12).  Further, Applicant’s disclosure provides no criticality as to extending these two elements to be extending to the “upright surface opening”.  

Therefore, Claims 1-5, 9, 10, 12, 13 and 15-20 remain rejected.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Sibbett ‘499 is cited as teaching a display with panels that are able to be slide out and turned to an angle and compared with each other, as illustrated in figure 7, for example.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

May 25, 2022